DETAILED ACTION
An amendment was received and entered on 7/10/2020.
Claims 1-3 were canceled.
 	Claims 4-9, 12-14 and 16-19 remain pending.
Claims 4-8 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/7/2018.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Office acknowledges receipt of certified translations of priority documents JP2015-083939 and JP2014-259464. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9, 12-14, and 16-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Greenhill et al (J. Immunol., 2011, 186: 1199-1208, of record in the IDS of 11/9/2017) and Riedemann et al (J. Immunol., 2003, 170: 503-507, of record in the IDS of 11/9/2017) in view of Masuda et al (Proc. Nat. Acad. Sci. USA 110(23): 9409-9414, 2013, of record in the IDS of 11/9/2017), DeSouza et al (Nucleic Acids Research, 2006, 34(16): 4486-4494, of record in the IDS of 10/24/2018), and Masuda et al (Cytokine 59(3):544, P079, 2012, of record in the IDS of 10/24/2018).
Greenhill taught that septic shock can be induced by LPS administration, and that protection from LPS hypersensitivity can be obtained in a mouse LPS-induced sepsis model when IL-6 expression or signal transmission is inhibited (abstract). 
Riedemann taught that the survival of mice in a cecal ligation/puncture (CLP) sepsis model can be improved through blockade of IL-6 activity (see title and abstract).  
While these references indicated that sepsis could be treated by inhibition of IL-6 expression or activity, neither taught a step of administering an inhibitor of Arid5a to affect IL-6 expression or activity.
Masuda (2013) taught that Arid5a expression was increased in response to LPS treatment and that Arid5a stabilizes IL-6 mRNA thereby providing an increase in IL-6 expression in response to LPS treatment.  See abstract.  Masuda also showed that when Arid5a knockout mice lacking any Arid5a allele (Arid5a-/-) were treated with LPS, these mice had reduced serum IL-6 levels compared LPS-treated wild type mice. See page 9411, first full paragraph of left column, and Fig. 3A. Thus Masuda taught that decreased Arid5a resulted in reduced IL-6 response to LPS treatment. Masuda also 
DeSouza disclosed that animals could be rendered deficient for a gene product of interest by genetic knockout, i.e. ablation of the gene of interest from the organism under study (as exemplified by Masuda), and that gene expression could also be inhibited by administration of siRNAs directed to the mRNA of interest.  DeSouza taught that siRNA can be used as a complement to classical knockout technology in gene function studies.  See abstract.
Masuda (2012, abstract) taught that LPS treatment of RAW 264 macrophages induced expression of both Arid5a and IL-6, that Arid5a stabilizes IL-6 mRNA, and that treatment of LPS-stimulated RAW-264 cells with siRNA directed against Arid5a inhibited the expression of both Arid5a and IL-6.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted an inhibitor of Arid5a expression for the inhibitors of IL-6 activity or expression used in either of the sepsis models of Greenhill or Riedemann because Masuda had shown that Arid5a inhibition was an equivalent means of inhibiting IL-6 expression induced by LPS. One would have had a reasonable expectation of success in view of the demonstration by Masuda (2013) that a lack of Arid5a expression diminished serum IL-6 levels in LPS treated mice, and in view of the demonstration by Masuda (2012) that Arid5a siRNA decreased the expression of IL-6 in LPS-treated cells. One would have been motivated to use an siRNA directed to Arid5a mRNA as an inhibitor because DeSouza taught that siRNA can be used as a complement to classical prima facie obvious.
With regard to claims 13 and 14, it would have been similarly obvious to have treated animals with septic shock as well as sepsis in view of fact that septic shock is caused by sepsis. 
With regard to claims 17-19, and the size of the siRNA, please note that DeSouza exemplified 21-nucleotide siRNAs (first paragraph of Materials and Methods), such that it would have been obvious to have used siRNAs of that length.
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 8/7/2018 have been fully considered but they are not persuasive. 
Applicant argues that a person of ordinary skill in the art would not have had a reasonable expectation of success in modifying the disclosure of the cited art so as to arrive at the claimed invention given the knowledge in the art: that IL-6 plays an important role in both pro-inflammatory and anti-inflammatory immune responses; that the use of an Arid5a inhibitor would affect global IL-6 signaling (i.e., both IL-6 classical signaling and IL-6 trans-signaling) in addition to the signaling of other genes; and that the use of an Arid5a inhibitor could interfere with the role that IL-6 plays in an immune response and innate immunity. Applicant relies in part on Greenhill’s teaching that selective therapeutic targeting of IL-6 trans-signaling by blocking soluble IL-6 receptors, rather than blocking both soluble and membrane bound IL-6 receptors, provides a i.e. "a certain amount of IL-6 production in acute or innate inflammation may be required for an appropriate immune response or innate immunity."
Applicant’s arguments are unpersuasive.  Greenhill indicated that selective blocking of IL-6 trans-signaling, rather than global blocking of IL-6 signaling, would be advantageous in a chronic inflammatory disease setting where IL-6 is associated with disease progression.  This is not an indication that global inhibition would be unsatisfactory for the purpose of providing therapy in sepsis. MPEP 2143.01(V) indicates that a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. Also, MPEP 2123 (II) states that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. The teachings of Greenhill do not suggest that global inhibition of IL-6 signaling would have no therapeutic effect in sepsis.  One of ordinary skill would appreciate that this could be true, particularly inhibition was implemented at, or prior to, the hyperinflammatory stage of sepsis where the advantages of inhibiting the inflammatory contributions of IL-6 may outweigh any disadvantage of inhibiting its anti-inflammatory contributions.
As Applicant notes, Riedemann observed a dose-dependent effect of antibody-induced blockade of IL-6 in a model of sepsis.  The antibody was directed against IL-6 and so would be expected to provide a global reduction in IL-6 signaling (i.e. reduction e.g. through administration of ARID5A siRNA.  One would have had a reasonable expectation of obtaining a therapeutic effect through global inhibition of IL-6 in view of the results of Riedemann, even though there was a perceived advantage in selectively inhibiting soluble IL-6R.  Even if Masuda ’12 and ’13 disclose that Arid5a may control the stability of other mRNAs in addition to controlling IL-6 mRNA stability, Applicant has not pointed to specific effect of Arid5A on any other mRNA that would lead one of skill to doubt that its effect on global IL-6 expression would be therapeutic.   Therefore the rejection is maintained.

Conclusion
	No claim is allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635